
	
		II
		110th CONGRESS
		2d Session
		S. 3091
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Coburn (for himself,
			 Mr. Martinez, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  negative pressure wound therapy pumps and related supplies and accessories from
		  the Medicare competitive acquisition program until the clinical comparability
		  of such products can be validated.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Wound Therapy Patient
			 Protection Act of 2008.
		2.Exemption of
			 negative pressure wound therapy pumps and related supplies and accessories from
			 the Medicare competitive acquisition program until the clinical comparability
			 of such products can be validated
			(a)In
			 generalSection 1847(a)(2)(A) of the Social Security Act (42
			 U.S.C. 1395w–3(a)(2)(A)) is amended by inserting before the period at the end
			 the following: and excluding negative pressure wound therapy pumps and
			 related supplies and accessories until such time as the Secretary can validate,
			 using a panel of wound care clinical experts, the clinical comparability of all
			 products included in the category of such products.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 June 30, 2008.
			(c)Sense of the
			 Senate regarding fiscal responsibilityIt is the sense of the
			 Senate that the amendment made by subsection (a) should be deficit neutral over
			 the 5-year period beginning on October 1, 2008, through appropriate
			 offsets.
			
